Order *120and judgment (one paper), Supreme Court, New York County (Michael Stallman, J., and a jury), entered July 20, 2000, in an action for personal injuries, in favor of plaintiff and against defendant Transit Authority, unanimously affirmed, without costs.
We reject defendant’s argument that the record does not support the finding that it had notice of the defective condition of the subway grate that caused plaintiff’s trip and fall. An inference of such notice can be fairly drawn from the inspection report dated more than a year and a half prior to the accident indicating that the subway grating in the area of the accident was in need of repair, and the testimony of defendant’s employee that there is no record of any repairs or further inspections having been performed in the area during that year and a half (see, O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106). Concur — Nardelli, J. P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.